DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 10/11/22 has been entered and considered.  Claims 16-20 are cancelled.
Claim Objections
Claim 13 is objected to because of the following informalities:  In lines 1 and 2 of claim 13, finfet appears to be duplicated.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loubet et al (US 2015/0255457 A1).
Regarding claim 1, Loubet et al discloses an integrated circuit (Figures 1A-1E), comprising: a source region (Figure 1D, reference 124); a drain region (Figure 1D, reference 124); a silicon (Si) FinFET body (Figure 1C, reference 155; paragraph 0033) between the source and drain regions (Figure 1D, reference 124; paragraph 0033) and having a width no greater than 4 nm (paragraph 0018); an epitaxial silicon-germanium (SiGe) cladding layer (Figure 1E, reference 150; paragraph 0019) formed over the Si FinFET body (Figure 1C, reference 155; paragraph 0033), wherein a ratio of the width of the Si FinFET body to a thickness of the epitaxial SiGe cladding layer (Figure 1E, reference 150; paragraph 0019) is between 0.75:1 and 4:1 (paragraphs 0018, 0030 and 0036, can be calculated to those ratios); and a gate structure (Figure 1E, references 130, 132 and 135) at least above the Si FinFET body (Figure 1C, reference 155; paragraph 0033), the gate structure (Figure 1E, references 130, 132 and 135) including a gate electrode (Figure 1E, reference 130) and a gate dielectric (Figure 1E, reference 135).
Regarding claim 2, Loubet et al discloses wherein the width is at most 2 times the thickness (paragraphs 0018, 0030 and 0036, can be calculated).
Regarding claim 3, Loubet et al discloses wherein the width is 4 nm or less, and the thickness is 2 nm or less (paragraphs 0018, 0030 and 0036, can be calculated).
Regarding claim 4, Loubet et al discloses wherein the epitaxial SiGe cladding layer (Figure 1E, reference 150; paragraph 0019) is a germanium concentration between 25 and 100 atomic percent (paragraphs 0036 and 0061-0064).
Regarding claim 5, Loubet et al discloses wherein the Si FinFET body (Figure 1C, reference 155; paragraph 0033) includes tensile strain (paragraph 0035).
Regarding claim 6, Loubet et al discloses wherein the body (Figure 1C, reference 155; paragraph 0033) is part of a fin (Figures 1C-1E, reference 115; paragraphs 0030-0033).
Regarding claim 9, Loubet et al discloses wherein at least one of the source and drain regions (Figure 1D, reference 124; paragraph 0033) comprise N+ doped semiconductor material (paragraphs 0011 and 0021).
Regarding claim 10, Loubet et al discloses wherein the epitaxial SiGe cladding layer (Figure 1E, reference 150; paragraph 0019) comprises silicon and germanium (paragraphs 0019 and 0036), with the germanium concentration between 10 atomic% to 90 atomic% germanium (paragraphs 0020, 0036 and 0039).
Regarding claim 11, Loubet et al discloses wherein the epitaxial SiGe cladding layer (Figure 1E, reference 150; paragraph 0019) is over at least part of two opposing sidewalls and at least part of top portion of the Si FinFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115).
Regarding claim 12, Loubet et al discloses a computing system comprising the integrated circuit of claim 1 (Figures 1A-1E; paragraph 0076).
Regarding claim 13, Loubet et al discloses an integrated circuit (Figures 1A-1E), comprising: a silicon (Si) finfet FinFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115) having a width no greater than 4 nm (paragraph 0018); a gate structure (Figure 1E, references 130, 132 and 135) adjacent to at least top and side walls of a portion of the Si finFET FinFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115), the gate structure (Figure 1E, references 130, 132 and 135) including a gate electrode (Figure 1E, reference 130) and a gate dielectric (Figure 1E, reference 135); an epitaxial silicon-germanium (SiGe) cladding layer (Figure 1E, reference 150; paragraph 0019) between the Si finFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115) and the gate dielectric (Figure 1E, reference 135), wherein a ratio of the width of the Si finFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115) to a thickness of the epitaxial SiGe cladding layer (Figure 1E, reference 150; paragraph 0019) is between 0.75:1 and 4:1 (paragraphs 0018, 0030 and 0036, can be calculated to those ratios); and a source region and a drain region (Figure 1D, reference 124) located on either side of the Si finFET FinFET body (Figure 1C, reference 155; paragraph 0033, which is a part of Figure 1E, reference 115).
Regarding claim 14, Loubet et al discloses wherein the ratio of the width to the thickness is at least 2, and/or wherein a sum of the width and the thickness is at least 6 nm (paragraphs 0018, 0030 and 0036, can be calculated to those ratios).
Regarding claim 15, Loubet et al discloses wherein the ratio of the width to the thickness is at least 0.75 (paragraphs 0018, 0030 and 0036, can be calculated to those ratios).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loubet et al (US 2015/0255457 A1) in view of Giles et al (US 2017/0200744 A1).
Loubet et al discloses all of the above claimed subject matter.
However, Loubet et al does not disclose wherein the Si FinFET body includes a nanowire or nanoribbon (claim 7) and wherein the Si FinFET body is a body of silicon that is part of a fin, and wherein the fin is configured with a <110> orientation (claim 8).
Giles et al discloses wherein the Si FinFET body includes a nanowire or nanoribbon (paragraph 0048) and wherein the Si FinFET body is a body of silicon that is part of a fin, and wherein the fin is configured with a <110> orientation (Figure 2C, reference 204).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Loubet et al with the teachings of Giles for the purpose of including nanowires as apart of the Finfet and the fin configured with a <110> orientation in order to reverse from an insulating state to a conductive state by applying external electrical controls in MOS devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
November 15, 2022